Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 05/11/2021.  
Status of Claims
Claims 1-9 and 13-23 are pending, of which claims:
Claims 17-20 were withdrawn from consideration as directed to non-elected inventions.  
Claims 1, 8, 15, 23 have been amended.
Claims 1-9, 13-16, 21-23 are currently under examination and rejected as follows.   

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's 05/11/2021 submission has been entered.

Response to amendments
112(a) rejection in previous act is maintained since Original Spec. does not to provide clear, deliberate, sufficient evidence to show that Applicant had possession for 
 * “seller preferences, and the behavioral characteristics are stored respectively in arrays”. 
	1.) As per support to “seller preferences” “stored” “in arrays”, the Original Specification mid-¶ [0051] at most provides support for: “Lender policy and pricing engine 118 may store the information in a matrix, single- or multi-dimensional array”.
	Yet, Original Spec.¶ [0028] 3rd sentence clearly makes the distinction between the lender and the seller. It would then follow that the “seller preferences” are not the same “Lender policy”, to support their storage in arrays, as per Original Spec. mid-¶ [0051].
 	2.) As per support to “behavioral characteristics are stored respectively in arrays”,
Examiner finds that Original Spec. at most provides support at ¶ [0050] last sentence for: “consumer constraint engine 116 may store the consumer constraints as a matrix, single-or multi-dimensional array, or other suitable data structure facilitating later application”. 
 	Yet, Original Spec. ¶ [0020] 3rd sentence, ¶ [0027] 2nd sentence, ¶ [0050] 4th sentence merely exemplifies: “consumer constraints” as “budget-related factors, such a credit score, a credit history, a monthly income, debt obligations”, “desired monthly payment”, “income”, “credit score” or “rating”, “cash available for a down payment”, and “a variety of other individualized/personalized financial indicators”. 
	 Thus, Original Specification appears to preponderantly disclose “consumer constraints” as financial constraints, rather than a way in which consumer conducts himself/herself to justify the interpretation of “consumer constraints” as behavioral characteristics, which are supported by the Original Specification as stored in arrays.  
	In conclusion, it would appear that the Original Specification still does not provide clear, deliberate and sufficient support for “seller preferences, and the behavioral characteristics are stored respectively in arrays” introduced as new matter with the 10/10/2020 amendment and now slightly modified with the 05/11/2021 amendment. Thus,
   Independent Claims 1, 8, 15 are still rejected under 35 USC 112(a).
   Dependent Claims 2-7, 21 are 112(a) rejected based on rejected parent Claim 1.
   Dependent Claims 9,13,14,22 are 112(a) rejected based on rejected parent Claim 8.
   Dependent Claims 16, 23 are 112(a) rejected based on rejected parent Claim 15. 
Response to Arguments
Applicant’s 05/11/2021 amendment necessitated new grounds of rejection in this action.
Step 2A prong two: Remarks 05/11/2021 p.11 last ¶ to p.15 ¶2.
Remarks 05/11/2021 p.12 ¶2-¶3 argue that the claims solve a technical problem by conveying search results “that are limited to the items that satisfy the customer's financial constraints, lender policy requirements, and seller preferences and behavioral characteristics” per Original Spec. ¶ [0016] and reflected in the claims by requiring “a first inventory subset” determined by “comparing lender qualifications in each of the plurality of lender approved financing options to the consumer constraints” then requiring “comparing the lender approved financing options to the seller preferences and behavioral characteristics to further narrow the first inventory subset.” This second inventory subset includes “items in the inventory of items having a financial structure that simultaneously matches the consumer constraints, the seller preferences, and the behavioral characteristics”. The claims then require “providing…a search result [that] displays the first inventory subset, financing details comprising an APR and a payment per month from a financial structure in the financial structures for each displayed item in the first inventory subset, a visual heuristic for each displayed item in the first inventory subset that confirms that the item satisfies the seller preferences and the behavioral characteristics by determining that the item is in the second inventory subset, and a sort panel to sort and refine the search result”.
Remarks 05/11/2021 p. 12 ¶3 2nd sentence contends that without the specific claimed approach, legacy tools could not display a “visual heuristic” in a search results that “confirms that the item satisfies the seller preferences and the behavioral characteristics”. The claims further require that the search result “displays the second inventory subset in response to an input”.
Remarks 05/11/2021 p.14-p.15 ¶1 further contends that here as in “Core Wireless” and “Trading Technologies”, the current claim 1 improves computer-related technology by providing a search result with a first subset of inventory items that satisfy consumer constraints along with a visual heuristic that indicates whether the item simultaneously satisfies seller preferences and behavioral characteristics. Moreover, the claims require that the search result further displays the second inventory subset in response to an input, allowing the user to further refine the search result dynamically to the items that simultaneously satisfy seller preferences and behavioral characteristics.
	Remarks 05/11/2021 p.14 ¶3 further argues that dependent Claim 3 integrates the abstract idea by allowing the user to further refine the search result to items having a specified characteristic in light of Original Spec ¶ [0041], and dependent claims 17-19 allow the dynamic sorting of the items in the search result in light of Original Spec ¶ [0041].
	Examiner fully considered Applicant’s Step 2A prong 2 arguments but respectfully disagrees, finding them unpersuasive. Examiner first reincorporates herein all his findings and rationales at Final Act 01/11/2021 p.4 ¶3 to p.7 ¶1. 
	Here when tested per MPEP 2106.05(f), the alleged additional elements narrow the search to various inventory subsets. Thus the additional elements represent mere forms of applying the abstract idea akin by use of software to tailor information [here “visual heuristic”, “subsets” etc.] and provide it to user on generic computer1, and/or in the second inventory subset”] from a first menu2 [here “in the first inventory subset”] and/or remotely accessing user-specific information3
	Alternatively when tested per MPEP 2106.05(h), the additional elements merely limit or narrow the combination of collecting information, analyzing it, and displaying certain results of the collection and analysis [here “subsets”] to data related to a field of use or technological environment4 and/or akin to requiring that the abstract idea of creating a contractual relationship [here “financing details comprising an APR and a payment per month from a financial structure in the financial structures”] that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions5.
	In addition to Claim 1, the same rationales apply to dependent Claim 3 argued at Remarks 05/11/2021 p.14 ¶3. Dependent claims 17-19 argued at Remarks 05/11/2021 p.14 ¶3 were withdrawn from consideration and would not be examined at this time. 
 	As per the newly amended limitation of “visual heuristic for each displayed item in the first inventory subset that confirms that the item satisfied the seller preferences and the behavioral characteristics by determining that the item is in the second inventory subset”, Examiner broadly reads “visual heuristic” term in light of Original Spec. ¶ [0043] last sentence as an indicator including, but not limited to, red/yellow/green light indicator.
	Merely adding of “visual heuristic” (i.e. indicator) capabilities is different than how the claims in “Core Wireless” improved an interface that displayed application summary of unlaunched applications, where particular data in the summary was selectable by user to launch respective application. MPEP 2106.05(a) I.x. Here the argued features at most require mere use of software as a tool [here “remote sales management tool”] to apply the abstract idea by tailoring [argued as “sort”, “refine”, “visual[ly]” indicate “heuristic” i.e. color] on information [argued here as constraints of “inventory subset, APR, payment per month etc.”] and provide it [here “providing search result”] to a user [here sales rep.] on a generic computer [graphical interface]. See MPEP 2106.05(f)(2)(v) citing “Intellectual Ventures I LLC v. Capital One Bank (USA) 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 Fed. Cir. 2015”. These also pertain to remotely accessing user-specific information through a mobile interface, per MPEP 2106.05(f) citing “Intellectual Ventures v. Erie Indem Co, 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 Fed Cir 2017”.
	Also, the argued features could also perhaps be viewed as extra-solution activities of selecting a particular data source type, and availability to be manipulated, i.e. through collection, analysis and display6.  see MPEP 2106.05(g). 
	The argued features can also be viewed to merely limit the combined collecting of information, analyzing of information, and display certain information [i.e. colored] of the collection and analysis to data related to computerized technological environment. See MPEP 2106.05(h)(vi) again citing “Electric Power Group”. Specifically, in “Electric Power Group”, the claims were found ineligible even when requiring monitoring technical parameters [here APR, inventory, payment per month] on computerized supervisory control and data acquisition “SCADA” [here graphical user interface], and even when deriving a composite indicator [akin here to “second inventory subset”, “visual heuristic”] of reliability from a combination of real time data streams measurements and dynamic stability metrics to display their result as concurrent visualization [here color coded or heuristic] of two or more information as humanly comprehensible amount of information useful for users. See “Elec Power Grp., LLC v. Alstom, SA, 830 F3d 1350, 119 USPQ.2d 1739 Fed Cir 2016, Court Opinion 08/01/2016” further citing “buySAFE, 765 F.3d at 1353, 1355”; “Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 [115 USPQ2d 1636] (Fed. Cir. 2015)”; “Internet Patents, 790 F.3d at 1348-49” and Content Extraction, 776 F.3d at 1347-48) and “Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324-25 [117 USPQ2d 1693] (Fed Cir 2016)”. It is also worth mentioning that “Intellectual Ventures I LLC. V. Capital One Bank (USA), N.A, U.S. Court of Appeals, Federal Circuit, No 2014-1506, July 6,2015,2015 BL 214690, 792 F3d 1363” similarly applied “dynamic”, “real time”, “web page customization” based on “particular” “viewer information”, and that “Fairwarning Ip, LLC v Iatric Sys, Inc, 839 F.3d 1089, 120 USPQ2d 1293 Fed. Cir 2016, Court Opinion” similarly “accessed”, “compiled”, “combined” “different data sources” to notify about the analysis of such data, by “generating full picture of activity, frequency of activity”, yet both did not save the claims from patent ineligibility.
Core Wireless” where the claims did not just narrow data, but instead intricately allowed for different software programs or applications to exist in a particular, un-launched state, effectively improving efficiency of using the electronic device by bringing together a limited list of common functions and commonly accessed stored data, accessed directly from the main menu, without actually opening the application up, with the speed of a user's navigation through various views and windows improved because it saved the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated. Specifically, rather than paging through multiple screens of options, only three steps were needed from start up to reaching required data / functionality demonstrating improvement in the functioning of computers, particularly those with small screens. See “Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., U.S. Court of Appeals, Federal Circuit, Nos. 2016-2684,2017-1922, January 25, 2018, 2018 BL 25100, 880 F.3d 1356, 125 USPQ2d 1436”, p. 1441 ¶1-¶3.
	Here however, the claims don’t provide a technological improvement in functioning of computers with small screen or anything close to such technological improvement.
	Thus, the alleged improvement is less similar to “Core Wireless” as cited by MPEP 2106.05(a), and more similar to automation of manual process as in “Credit Acceptance” and “LendingTree”, both of which analogously geared toward the financing processing not to improving actual computer-functionality according to MPEP 2106.05(a). 	
	As such the alleged improvement appears more of an entrepreneurial one rather than a technological one. Such findings are particularly important since an “improvement in the judicial exception itself” [argued here at Remarks 05/11/2021 p.14 ¶1 to provide  search result with a first subset of inventory items that satisfy consumer constraints along with a visual heuristic that indicates whether the item simultaneously satisfies seller preferences and behavioral characteristics the search result further displays the second inventory subset in response to an input, and to allow the user to further refine the search result dynamically to the items that simultaneously satisfy seller preferences and behavioral characteristics] “is not an improvement in technology” per MPEP 2106.04(d)(1) and USPTO “October 2019 Update: Subject Matter Eligibility p13 mid-¶2: “the word improvements in the context of this consideration is limited to improvements to the functioning of a computer or any other technology/technical field, whether in Step 2A Prong Two or in Step 2B”. 
 	Similarly, MPEP 2106.04 I. cites “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979” which stated that a “groundbreaking, innovative, or even brilliant discovery” [argued here at Remarks 05/11/2021 p.12¶3 2nd sentence as visual heuristics (i.e. color indicators) over legacy tools] “does not by itself satisfy the §101  inquiry" as corroborated by “SAP Am.Inc. v. InvestPic, LLC, No. 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02,2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant” [argued here at Remarks 05/11/2021 p.14 ¶1 simultaneously satisfies seller preferences and behavioral characteristics and, allows the user to refine the search result dynamically to the items that simultaneously satisfy seller preferences and behavioral characteristics], “those features are not enough for eligibility because their innovation is innovation in ineligible subject matter” [here sale management at Remarks 05/11/2021 p.14 ¶2, 1st sentence] “An advance of that nature is ineligible for patenting”. 
	Simply said here, as in “SAP”, “no matter how much of an advance in the field the claims [would] recite [here at Remarks 05/11/2021 p.12, ¶2-¶3, p.14 ¶1], the advance [would still] lie entirely in the realm of abstract ideas [here “Certain Methods of Organizing Human Activity”] with no plausibly alleged innovation in non-abstract application realm. This is further corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” p1683 ¶1, again undelaying the difference between improvement to an entrepreneurial goal objective [here sale management at Remarks 05/11/2021 p.14 ¶2, 1st sentence], and improvement to actual technology, further supported by MPEP 2106.04, and prior guidance at 2019 PEG Advanced Module Slide 20, USPTO Memorandum-Recent Subject Matter Eligibility Decisions McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc. and BASCOM Global Internet Services v. AT&T Mobility LLC, November 2, 2016 p.2 ¶5-¶6: the asserted particular solution still needs to be a technological solution. Examiner also takes this opportunity to remind Applicant that a mere restatement of what was already determined as abstract idea by narrowing or reformulating the abstract idea [argued here at Remarks 05/11/2021 p.12 ¶2-¶3, p.14 ¶1, 2nd - 3rd sentences, to narrow the first inventory subset] is not enough to save the claims from patent ineligibility (“BSG Tech LLC v. BuySeasons, Inc., U.S. Court of Appeals, Federal Circuit, No. 2017-1980, August 15, 2018, 2018 BL 291291, 899 F.3d 1281”, p.1695 ¶ 5 further citing “SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, at*14, Fed. Cir. May 15, 2018”).
 	Examiner concludes by pointing to “October 2019 Update: Subject Matter Eligibility” p.13 ¶2 to remind Applicant that “an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology”.
Step 2B: Remarks 05/11/2021 p.15 ¶3 argues that no allegation or evidence has been provided for the additional elements being routine, conventional or well-understood, and no 35 USC 103 rejection has been provided. 
        Examiner fully considered Applicant’s Step 2B arguments but respectfully disagrees,
finding them unpersuasive, by first reminding Applicant that the Step 2B part of the test refers of whether the additional, computer-based elements provide significantly more. Inquiry into whether the additional elements are well-understood routine and conventional [MPEP 2106.05(d)] is merely one option among many [MPEP 2106.05(a)-(h)]. 
	Examiner relied on MPEP 2106.05(f) to show that the additional elements merely apply the abstract idea and alternatively relied on MPEP 2106.05(h) to show that the additional elements merely narrow or limit the abstract idea to a field of use or technological environment. Such evidence should suffice in compliance with Step 2B.
	However, assuming arguendo that additional evidence would be required to demonstrate that the additional elements are we-understood, routine and conventional,  
per MPEP 2106.05(d), Examiner proactively provided the requisite degree of evidence at Final Act 01/11/2021 p.15 ¶2 to p.19 using as evidence a combination of case law mapped to the current claim language as well as, evidence based on Applicant’s own Original Specification and various Publications. These are reincorporated herein.        
With respect to the novelty and non-obviousness, Examiner submits that inquiry into 35 USC 102 and 35 USC 103  is separate from subject matter eligibility under 35 USC 101. For example, Examiner redirects Applicant to MPEP 2106.05 I which states that: “The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art…. [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d)”.In conclusion the Examiner reasons that the claims still recite or at east describe or set forth the abstract idea [Step 2A prong one], with their additional, computer-based elements not integrating the abstract into a practical application [Step 2A prong two] or providing significantly more [Step 2B]. Thus Claims 1-9,13-16, 21-23 are ineligible. 
---------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	Claims 1-9, 13-16, 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claims 1, 8, 15 are independent and now each recite, among others
* “seller preferences, and the behavioral characteristics are stored respectively in arrays”. 
	1.) As per support to “seller preferences” “stored” “in arrays”, the Original Lender policy and pricing engine 118 may store the information in a matrix, single- or multi-dimensional array”.
	Yet, Original Spec.¶ [0028] 3rd sentence clearly makes the distinction between the lender and the seller. It would logically follow that the “seller preferences” are not the same “Lender policy”, to support their storage in arrays per Original Spec mid-¶ [0051].
 	2.) As per support to “behavioral characteristics are stored respectively in arrays”,
Examiner finds that Original Spec. at most provides support at ¶ [0050] last sentence for: “consumer constraint engine 116 may store the consumer constraints as a matrix, single-or multi-dimensional array, or other suitable data structure facilitating later application”. 
 	Yet, Original Spec. ¶ [0020] 3rd sentence, ¶ [0027] 2nd sentence, ¶ [0050] 4th sentence merely exemplifies: “consumer constraints” as “budget-related factors, such a credit score, a credit history, a monthly income, debt obligations”, “desired monthly payment”, “income”, “credit score” or “rating”, “cash available for a down payment”, and “a variety of other individualized/personalized financial indicators”. 
	 Thus, Original Specification appears to preponderantly disclose “consumer constraints” as financial constraints rather than a way in which consumer conducts himself/herself to justify the interpretation of “consumer constraints” as behavioral characteristics, which are supported by the Original Specification as stored in arrays.  
	In conclusion, it would appear that the Original Specification still does not provide clear, deliberate and sufficient support for “seller preferences, and the behavioral characteristics are stored respectively in arrays” introduced as new matter with the 10/10/2020 amendment and now slightly modified with the 05/11/2021 amendment. Thus,
   Independent Claims 1, 8, 15 are still rejected under 35 USC 112(a).
   Dependent Claims 2-7, 21 are 112(a) rejected based on rejected parent Claim 1.
   Dependent Claims 9,13,14,22 are 112(a) rejected based on rejected parent Claim 8.
   Dependent Claims 16, 23 are 112(a) rejected based on rejected parent Claim 15. 
Examiner reminds Applicant that “One shows that one is in possession of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious.” Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, No. 96-1168, 107 F3d 1565, p.1961 ¶3 and p.1966 ¶2. Clarifications and/or corrections are required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 13-16, 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s), describe or set forth the abstract idea except where strikethrough  
“” 
(independent Claim 8):
“ (independent Claim 15):
    * “;
    * “receiving, 
     * “calculating/calculate and associating / associate, 
corresponding financial structures of a plurality of financial structures to each item of a plurality of items in the inventory of items, wherein the financial structures provide a plurality of lender approved financing options for the potential customer for each respective item of the plurality items”;
     * “determining/determine,  consumer constraints that provide financial details about the potential customer;
     * determining/determine, ;
     * “limit the plurality of items to a first inventory subset by comparing lender qualifications in each of the plurality of lender approved financing options to the consumer constraints and then, upon generating the first inventory subset, comparing the lender approved financing options to the seller preferences and behavioral characteristics to further narrow the first inventory subset to a second inventory subset of items in the inventory of items having
financial structure that simultaneously matches the consumer constraints, the seller preferences, and the behavioral characteristics, wherein the consumer constraints, the plurality of lender approved financing options, the seller preferences, and the behavioral characteristics 
     * “providing/provide, , a search result in response to the inquiry, for displaying in the remote sales management 
     * “wherein the search result displays the second inventory subset, financing details comprising an APR and a payment per month from a financial structure in the financial structures for each displayed item in the first inventory subset, a visual heuristic for each displayed item in the first inventory subset that confirms that the item satisfies the seller preferences and the behavioral characteristics by determining that the item is in the first inventory subset, a visual heuristic for each displayed item in the first inventory subset that confirms that the item satisfies the seller preferences and the behavioral characteristics by determining that the item is in the second inventory subset, second inventory subset in response to an input” 
 (independent Claims 1,8, 15)
      * “wherein the remote sales management(dependent Claims 2,9,16)
       * “receiving search criteria, wherein the search criteria comprises a characteristic”;
       * “determining a third inventory subset by limiting the inventory subset to items having the characteristic”; “and”
       * “”
(dependent Claim 3)
        * “receiving search criteria, wherein the search criteria comprises an updated structure parameter”; “and” 
       * “narrowing the financial structure subset to a second financial structure subset by applying the updated structure parameter to the financial structures and matching the financial structures to the consumer constraints”
(dependent Claim 4)
* “wherein consumer constraints comprise credit score and monthly payment amount”
(dependent Claim 5)
* “providing an intake pre-qualification process to the potential customer”; “and” 
* “determine consumer constraints based on results of intake pre-qualification process”
(dependent Claim 6)
* “receiving information about a new item”; 
* “adding the new item to inventory of items”; 
* “associating additional financial structures with the new item”
(dependent Claim 7)
*”group inventory subset & financial structure subset into schematic groups, wherein the schematic groups arrange items inventory according to types of the financial structures”
(dependent Claim 13)
* “wherein the financial structures are received from a qualified lender”
(dependent Claim 14)
* “wherein the action is a sorting of grouping of the past search result”
(dependent Claims 21, 22, 23)
Examiner points to MPEP 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.   
Here, per MPEP 2106.04(a)(2)II, Examiner tests the above limitations per MPEP 2106.04(a)(2)II and finds said limitations to  still recite or at least set forth or describe the abstract grouping of Certain Methods of Organizing Human Activities including: 
       = fundamental economic principles [here “inventory, APR and a payment per month” etc. at independent Claims 1, 8, 15, narrowed at dependent Claims 2-7, 9, 13-16, 21-23] and fundamental economic practices [here “each displayed item in 1st inventory subset that confirms that the item satisfies the seller preferences and behavioral characteristics by determining that the item is in 2nd inventory subset” at independent Claims 1, 8, 15];
 commercial interactions i.e. contracts, sales activities, behaviors [here “non-haggle”, “behavioral characteristics”, “preferences”, “past search result” etc.] marketing and business relations [preponderantly here as “sales management”];
      = managing such interactions, relationships, behaviors by following rules, instructions.
	Here, for example, such rule based management refers to “financial structure that simultaneously matches the consumer constraints, the seller preferences, and the behavioral characteristics, wherein the consumer constraints, the plurality of lender approved financing options, the seller preferences” etc. at independent Claims 1, 8, 15 and further narrowed down at dependent Claims 2-7, 9, 13-16, 21-23. Also here, “calculating financial structures” limitation and the narrowing of “financing details” to “APR and payment per month” falls within the fundamental economic principles or practices of “Certain Methods of Organizing Human Activities”.  Similarly, the limitation of “receiving” “potential” “customer” “inquiry” sill falls within commercial interactions including sales activities, business relations, agreements, contracts; legal obligations. Last but not least, the amended capabilities to “sort” and “refine” the “search result” could be viewed as example of managing such interactions or relationships by following rules or instructions of the “Certain Methods of Organizing Human Activities”. The newly amended “comparing of lender qualifications” limitation as identified above, also falls within the fundamental economic practices and commercial interactions of the abstract grouping of “Certain Methods of Organizing Human Activities”. see MPEP 2106.04(a)(2) II. A,B,C.
Examiner also tests the above limitations per MPEP 2106.04(a)(2)III and finds said limitations recite or at least set forth or describe the abstract grouping of “Mental Processes” expressed in words by use of physical aids such as pen and paper. For example the Examiner scrutinizes the newly added limitation of “visual heuristic for each displayed item” in light of Original Specification ¶ [0043] last sentence and observes that such “visual heuristic” refers to a color indicator of red/yellow/green that falls well within the use of physical aids such as colored crayons to draw or indicate on a piece of paper respective subsets of inventory items as part of mental judgment [here “confirm item satisfies seller preferences & behavioral characteristics”], evaluation [here “determining” “item is in the second inventory”] and observation [here “visual heuristic”, i.e. color] all corresponding to the “Mental Processes” of MPEP 2106.04(a)(2)III. 

This judicial exception is not integrated into a practical application because per Step 2A prong two, the combination of the additional, computer-based elements [as initially strikethrough above] is found to merely apply the already recited abstract idea. 
	Specifically, per MPEP 2106.05(f)(2) cited by MPEP 2106.04(d)  the additional elements of “storing, in association with a lender system inventory of items in a sales management tool” and “for displaying” “search result in the remote sales management tool”; independent Claims 1,8, 15; “re-displaying search result to include second inventory subset” at dependent Claim 3, and the passive diathesis at the wherein limitation of Claims 1, 8, 15: “wherein the consumer constraints, the plurality of lender approved financing options, the seller preferences, and the behavioral characteristics are stored respectively in similar arrays” represent mere use of computer in its ordinary capacity to perform in addition to economic tasks as identified above, other tasks such as to receive, store, transmit data. Language such as “employing by the one or more processors constraint programming to limit the plurality of items to inventory subset”) is analogous to merely applying the abstract idea by additional computer based elements (recited just above as “computer”, “one or more processors”, “constraint programming”, “sort panel” etc.) used as tools (here used in conjunction with the “sales management tool”). Indeed, according to MPEP 2106.05(f)(2) generating menus & requiring software use (here “constraint programming”, “sort panel” etc. at independent Claims 1,8,15) to tailor information (here “simultaneously matches consumer constraints & seller preferences” and “to sort and refine the search result” at independent Claims 1, 8, 15) and monitor audit log data (here “lender approved financing options”, “consumer constraints”, “inventory of items” “subset” at independent Claims 1, 8, 15) represent mere  forms of applying the abstract exception. Based on  reliance of MPEP 2106.05(f)(2) as cited by MPEP 2106.04(d), Examiner finds that combination of additional, computer-based elements of “constraint programming”, “panel” “computing device / processor coupled to memory and configured to” perform the computer functions of “storing and refining”, displaying”, “re-displaying” and use of “arrays” that apply abstract idea, as recited or set forth above, do not integrate the abstract idea into a practical application. 
	The fact that the claims have been amended to include a wherein limitation where 
the consumer constraints, the plurality of lender approved financing options, the seller preferences, and the behavioral characteristics are stored respectively in similar arrays”, is merely an attempt to apply the abstract idea [per MPEP 2106.05(f)] where such arrays represent use of computer elements to perform econometric tasks (i.e. store7) and/or to limit [per MPEP 2106.05(h)] the abstract “options”, “preferences” and “characteristics” to a field of use or technological environment8.  
	Further as corroborated by  MPEP 2106.05(h), the identifying participants (here “consumer”, “lender”, “seller” / “dealer” at dependent Claim 14) in the abstract process (above), then monitoring audit log data (“inventory of items” at independent Claims 1, 8, 15, dependent Claims 3, 7, 13) as relating to transactions or activities (here “having corresponding financial structure that simultaneously matches consumer constraints & seller preferences” at independent Claims 1, 8, 15 ) that are executed in a computer environment (here employing constraint programming” at independent Claims 1, 8, 15) is merely a requirement to limit the abstract idea to a computer filed. The same can be said about “employing by the one or more processors constraint programming to limit the inventory of items” at independent Claims 1, 8, 15 to display certain results (here “visual heuristic for each displayed item”) of the collection & analysis (here “display” / “re-display” “search result” of “limit[ed]” “inventory of items” at independent Claims 1, 8, 15, dependent Claim 3) and/or requiring that the abstract idea of creating a contractual relationship [here “financing details comprising an APR and a payment per month from a financial structure in the financial structures”] be limited to a field of use or technological environment.  
	The same field of use rationale would apply for the limitation of “wherein the remote sales management tool is a vehicle sales management tool and the inventory of items is an inventory of vehicles at the seller [which is] a dealership” at dependent Claims 2,9,16. Based on reliance of MPEP 2106.05(h) cited by MPEP 2106.04(d), Examiner finds that the combination of the additional, computer-based elements of “constraint programming”, “computing device / processor coupled to the memory and configured to”, “arrays” to perform the above computer functions do not integrate the abstract idea into a practical automation of manual process [here “in response to an input” “the search result further displays the second inventory subset”] geared toward the financing processing does not to improve actual computer-functionality according9. 
-------------------------------------------------------------------------------------------------------------------
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea and link the use of abstract idea to a field of use or technological environment. See MPEP 2106.05(f),(h). For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself as sufficient option for evidence.
	Even assuming arguendo, just for the sake of argument, that further evidence would be require to demonstrate conventionality of the additional, computer based elements, Examiner would further point to MPEP 2106.05(d) demonstrating that storing and retrieving information in memory electronic recordkeeping (here “arrays” at the wherein limitation and “storing / store, in association with a lender system, information about an inventory of items associated with a seller, the information being accessible to the seller via in a remote sales management tool” at independent Claims 1,8, 15) are well-understood routine, conventional. 
	The same can be said about utilizing an intermediary computer (here “remote sales management tool”) to forward information as well as to present offers (here “remote sales management tool” “for displaying” “a search result in response to the inquiry”, “sort panel to sort and refine the search result” “wherein the search result displays the inventory subset, financing details comprising an APR and a payment per month from a financial structure in the corresponding financial structures for each displayed item in the inventory subset” at independent Claims 1, 8, 15; “re-displaying the search result to include second inventory subset” at dependent Claim 3) as well as arranging a hierarchy of groups, sorting information (here “sort panel to sort and refine the search result” at independent Claims 1,8, 15; “group inventory subset and financial structure subset into schematic groups” [that] “arrange the inventory of items according to types of the financial structures” at dependent Claim 13), and eliminating less restrictive information / performing repetitive calculations (here “employing by the one or more processors constraint programming to limit  the inventory of items to an inventory subset comprising items in the inventory of items having a corresponding financial structure that simultaneously matches the consumer constraints” at independent Claims 1, 8, 15). 
	Examiner would also point as evidence to the high level of generality of the recited additional computer elements when read in light of Original Dislosure:
	* Original Specification ¶ [0080] “The foregoing description of the specific embodiments will so fully reveal the general nature of the invention that others can, by applying knowledge within the skill of the art, readily modify and/or adapt for various applications such specific embodiments, without undue experimentation, without departing from the general concept of the present invention”. 
	* Original Specification ¶ [0081] “The breadth and scope of the present invention should not be limited by any of the above-described exemplary embodiments, but should be defined only in accordance with the following claims and their equivalents”. 
	* Original Specification [0060] “Computer system 600 may include one or more processors (also called central processing units, or CPUs), such as a processor 604. Processor 604 may be connected to a communication infrastructure or bus 606”. 
	* Original Specification [0063] “Computer system 600 may also include a main or primary memory 608, such as random access memory (RAM). Main memory 608 may include one or more levels of cache. Main memory 608 may have stored therein control logic (i.e., computer software) and/or data”. 
	* Original Specification [0064] “Computer system 600 may also include one or more secondary storage devices or memory 610. Secondary memory 610 may include, for example, a hard disk drive 612 and/or a removable storage device or drive 614. Removable storage drive 614 may be a floppy disk drive, a magnetic tape drive, a compact disk drive, an optical storage device, tape backup device, and/or any other storage device/drive”. 
	* Original Specification [0065] “Removable storage drive 614 may interact with a removable storage unit 618. Removable storage unit 618 may include a computer usable or readable storage device having stored thereon computer software (control logic) and/or data. Removable storage unit 618 may be a floppy disk, magnetic tape, compact disk, DVD, optical storage disk, and/ any other computer data storage device. Removable storage drive 614 may read from and/or write to removable storage unit 618”. 
	* Original Specification [0066] “Secondary memory 610 may include other means, devices, components, instrumentalities or other approaches for allowing computer programs and/or other instructions and/or data to be accessed by computer system 600. Such means, devices, components, instrumentalities or other approaches may include, for example, a removable storage unit 622 and an interface 620. Examples of the removable storage unit 622 and the interface 620 may include a program cartridge and cartridge interface (such as that found in video game devices), a removable memory chip (such as an EPROM or PROM) and associated socket, a memory stick and USB port, a memory card and associated memory card slot, and/or any other removable storage unit and associated interface”. 
	* Original Specification [0071] “In some embodiments, a tangible, non-transitory apparatus or article of manufacture comprising a tangible, non-transitory computer useable or readable medium having control logic (software) stored thereon may also be referred to herein as a computerAtty. Dkt. No. 4375.0060000 Capital One Ref: IDF5179-21-program product or program storage device. This includes, but is not limited to, computer system 600, main memory 608, secondary memory 610, and removable storage units 618 and 622, as well as tangible articles of manufacture embodying any combination of the foregoing. Such control logic, when executed by one or more data processing devices (such as computer system 600), may cause such data processing devices to operate as described herein”. 
	* Original Specification ¶ [0050] last sentence reciting at a  high level of generality: “…consumer constraint engine 116 may store the consumer constraints as a matrix, single- or multi-dimensional array,…” and Original Specification mid-¶ [0051] also reciting at a high level of generality: “Lender policy and pricing engine 118 may store the information in a matrix, single- or multi-dimensional array, or other suitable data structure that can process the large number of available structures at a sufficient scale”.	
	Alternatively Examiner also relies on MPEP 2106.04(d) I.2. to point to specific publications such as:
	* US 20080140647 A1 Atty. Dkt. No. 4375.0060000 ¶ [0044]: “The results mixer then uses the recalculated search result quality scores to rank the news and generic web page search results in a single ranking (step 260)”. 
	* US 20120221788 A1 stating at ¶ [0002] “To represent data as a multi-dimensional array, conventional programming languages and computing platforms enable access to elements of the array, which are stored in physical computer memory”.
	* US 20160182316 A1 reciting at ¶ [0021] 1st sentence: “a generic format in the form of a multi-dimensional array 210”.
	* US 20120331259 A1 reciting at ¶ [0006] 1st sentence reciting: “conventional arrays, such as single or multi-dimensional arrays”
	* US 20110158544 A1 reciting at ¶ [0004] 1st sentence: “Conventionally, in the information processing field, information of multi-dimensional arrays has frequently been processed”.
	* US 20060098017 A1 [0038] : “multi-dimensional array in conventional languages”
	* US 20040207630 A1 ¶ [0142] teaching the: “access data stored in a conventional multi-dimensional array”
	* US 20040044441 A1 teaching at ¶ [0007]: “Another conventional approach for storing information about spatial relations among objects in the environment used a multi-dimensional, symbolic array”.
	With respect the conventionality of “visual heuristic” read in light of Original Spec ¶ [0043] last sentence as color red/yellow/green indicator, Examiner points to
	* US 20080154458 A1 reciting at a high level of generality at its own Claim 11: the inventory risk report is color coded by overall risk level for said expected failing parts.
- In conclusion -
Claims 1-9, 13-16, 21-23 although directed to statutory categories (“method” or process, “system” or machine, “non-transitory medium” or product) they still recite or set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are ineligible. 


Examining Claims with respect to prior art
- All grounds of prior art rejection(s) has been or have been overcome.  
Claims 1-9, 13-16, 21-23 have overcome the prior art, with the following being the Examiner’s statement of reasons for overcoming the prior art: The closest prior art was previously made of record and dated 07/14/2020: 
	* Hankey et al, US 20080183616 A1 hereinafter Hankey in view of
	* Wu et al, US 20150363838 A1 hereinafter Wu and in further view of  
	* Dhandapani et al, US 20170178063 A1 hereinafter Dhandapani.
 	Said references, provide several attempts to disclose the inventory management for a seller or dealership. For details see mappings at Non-Final Act 07/14/2020 p.20-p.33 ¶2. 
	Yet, the primary reasons for allowance is that said references when considered either alone or together with adequate rationales, fail to teach the combination of the newly amended “class” “selected from a set of classes comprising a no-haggle class that limits the financial structures to those that do not include negotiation-based financial considerations” such that the “seller profile” [is] “built by associating seller with” [the]  “class based on” “past search result by seller” [to] “determin[e]” [both] “seller preferences and behavioral characteristics” “compar[ed]”, [as part of] “constraint programming” “to” “lender approved financing options to further narrow the first inventory subset to a second inventory subset of items in the inventory of items having a financial structure that simultaneously matches the consumer constraints, the seller preferences, and the behavioral characteristics” “stored respectively in similar arrays” as recited in independent Claim 1 and similarly recited in sister independent Claims 8, 15.
Claims 2-7, 21 are dependent and overcome the prior art based on parent Claim 1.
Claims 9, 13-14,22  are dependent and overcome the prior art based on parent Claim 8.
Claims 16, 23 are dependent and overcome the prior art based on parent Claim 15. 
	To be clear the novelty (35 USC 102) and non-obviousness (35 USC 103) as reasoned above still pertains to abstract features that do not render the claims patent eligible (35 USC 101). Simply said the novel and non-obviousness rationale above do not save the claims from patent ineligibility. 


Conclusion
Following prior art is made of record and considered pertinent to Applicant’s disclosure:
	* Tribo, Joseph A, Inventories, financial structure and market structure, International Journal of Production Economics. 71 1-3, 79-89, May 6, 2001, providing 
Relevant disclosure on the association between financial structure and market inventories
	* US 20020002502 A1 ¶ [0047] last sentence reciting: “Thus, in addition to demonstrating the variety of products with which aspects of the invention may be used, the use of the product broker as a dating broker demonstrates how the invention assists users in learning about their own preferences”.
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	September 13th, 2021 






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015);
        2 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016)
        3 Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)
        4 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
        5 buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)
        6 “Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”
        7  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) 
        8 buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014), Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
        FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016);
        9 “Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)” and “LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)”;